                                           Case 4:21-cv-00857-JST Document 9 Filed 03/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERRENCE A. BANKS,                                 Case No. 21-cv-00857-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     RON BLOOMFIELD,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 3, 2021, Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C.

                                  14   § 1983. ECF No. 1. That same day, the Clerk of the Court informed Plaintiff that this action was

                                  15   deficient because (1) he had filed to sign his complaint as required by the Federal Rules of Civil

                                  16   Procedure and (2) he had failed to either pay the filing fee or submit an application to proceed in

                                  17   forma pauperis. ECF Nos. 2 and 3. Plaintiff was cautioned that the failure to correct these

                                  18   deficiencies by March 1, 2021 would result in dismissal of this action. Id. The deadline has

                                  19   passed and Plaintiff has not submitted a signed copy of his complaint, and he has not submitted an

                                  20   in forma pauperis application or paid the filing fee. Accordingly, this action is DISMISSED

                                  21   WITHOUT PREJUDICE. Because this dismissal is without prejudice, Plaintiff may move to

                                  22   reopen the action. Any such motion must contain (1) a signed complaint on the proper form, and

                                  23   (2) a complete in forma pauperis application, or full payment for the $350.00 filing fee. The

                                  24   Clerk shall terminate all pending motions, enter judgment and close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 29, 2021
                                                                                        ______________________________________
                                  27
                                                                                                      JON S. TIGAR
                                  28                                                            United States District Judge
